DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney Bart Seeley (Reg. 63,918) on 06/30/2022.
The application has been amended as follows:
IN THE CLAMS: 
Claims 2, 8, 19 and 25 have been amended as follows:

 2. (Currently Amended) A power transmission apparatus comprising: 
a power transmitting unit configured to wirelessly transmit power to a power receiving apparatus including: 
a power receiving unit configured to wirelessly receive power from a power transmission apparatus; 
a first communication unit configured to perform communication that is based on a standard of Near Field Communication (NFC); 
a control unit configured to control the first communication unit not to 
a second communication unit configured to transmit, to the power transmission apparatus, a signal for requesting a result of a detection of an object performing the communication that is based on the standard of NFC, after the second communication unit receives a signal for specifying that the power transmission apparatus detects the object performing the communication that is based on the standard of NFC and after the control unit controls the first communication unit not to 
a detection unit configured to detect an object performing communication that is based on the standard of NFC; and 
a third communication unit configured to transmit a signal including information representing a result of the detection of the object in response to the signal for the requesting the result of the detection of the object from the power receiving apparatus.

8. (Currently Amended) A power receiving apparatus comprising: 
a power receiving unit configured to wirelessly receive power from a power transmission apparatus; 
a first communication unit configured to perform communication that is based on a standard of Near Field Communication (NFC); 
a control unit configured to control the first communication unit not to 
a second communication unit configured to transmit, to the power transmission apparatus, a signal for requesting a result of a detection of an object performing the communication that is based on the standard of NFC, after the second communication unit receives a signal for specifying that the power transmission apparatus detects the 
object performing the communication that is based on the standard of NFC and after the control unit controls the first communication unit not to 

19. (Currently Amended) A control method for a power transmission apparatus comprising: 
wirelessly transmitting power to a power receiving apparatus including: 
a power receiving unit configured to wirelessly receive power from a power transmission apparatus, 
a first communication unit configured to perform communication that is based on a standard of Near Field Communication (NFC), 
a control unit configured to control the first communication unit not to 
a second communication unit configured to transmit, to the power transmission apparatus, a signal for requesting a result of a detection of an object performing the communication that is based on the standard of NFC, after the second communication unit receives a signal for specifying that the power transmission apparatus detects the object performing the communication that is based on the standard of NFC and after the control unit controls the first communication unit not to 
detecting an object performing communication that is based on the standard of NFC; and 
transmitting a signal including information representing a result of a detection of the object in response to the signal for the requesting the results of the detection of the object from the power receiving apparatus.


25. (Currently Amended) A control method for a power receiving apparatus comprising: 
wirelessly receiving power from a power transmission apparatus; 
performing communication based on a standard of Near Field Communication (NFC); 
performing control not to 
transmitting, to the power transmission apparatus, a signal for requesting a result of a detection of an object performing the communication that is based on the standard of NFC after receiving a signal for specifying that the power transmission apparatus detects the object performing the communication that is based on the standard of NFC and after performing control not to 

Allowable Subject Matter
Claims 2-22, 25-29 and 32-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s response (See Remark, page 9-11) filed on 06/16/2022, clearly states the inventive steps of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648